10 So.3d 1204 (2009)
Ryan FEHER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-265.
District Court of Appeal of Florida, Fourth District.
June 17, 2009.
Ryan Feher, Miami, pro se.
Bill McCollum, Attorney General, Tallahassee, and August A. Bonavita, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Pursuant to the State's concession of error, the order denying appellant's Florida Rule of Criminal Procedure 3.850 motion is reversed and remanded for attachment of records conclusively showing that the motion was impermissibly successive. *1205 Smith v. State, 719 So.2d 1017, 1018 (Fla. 4th DCA 1998).
FARMER, STEVENSON and HAZOURI, JJ., concur.